           Case 2:16-cv-01413-JAD-BNW Document 180
                                               178 Filed 03/19/21
                                                         03/16/21 Page 1 of 3
                                                                            4



 1   Casey R. Fronk (Illinois #6296535) admitted pro hac vice
     FronkC@sec.gov
 2   Securities and Exchange Commission
     Salt Lake Regional Office
 3   351 South West Temple, Suite 6.100
     Salt Lake City, Utah 84101
 4   Telephone: (801) 524-5796
     Facsimile: (801) 524-3558
 5
     Mark R. Sylvester (New York # 4612362) admitted pro hac vice
 6   SylvesterM@sec.gov
     Securities and Exchange Commission
 7   Brookfield Place
     200 Vesey Street
 8   New York, NY 10281
     (212) 366-0159
 9
     Attorneys for Plaintiff
10
                                  UNITED STATES DISTRICT COURT
11
                                   FOR THE DISTRICT OF NEVADA
12

13
     SECURITIES AND EXCHANGE
     COMMISSION,                                          Case No.: 2:16-cv-01413-JAD-BNW
14
                     Plaintiff,
15
            vs.                                              JOINT STATUS REPORT
16
     HEMP, INC. a Colorado Corporation;
17   BRUCE J. PERLOWIN, an individual;
     BARRY K. EPLING, an individual; JED
18
     M. PERLOWIN, an individual; FERRIS
19   HOLDING, INC., a private Nevada
     Corporation; HOBBES EQUITIES INC.,
20   a private Nevada Corporation;
     DIVERSIFIED INVESTMENTS LLC, a
21
     private Nevada Limited Liability
22   Company; and QUANTUM ECONOMIC
     PROTOCOLS LLC, a private Nevada
23   Limited Liability Company.
24
                     Defendants.
25

26

27          Pursuant to the Court’s December 16, 2020 minute order (Dkt. No. 175), the parties

28   submit the following joint status report regarding the status of settlement:
                                                      1
           Case 2:16-cv-01413-JAD-BNW Document 180
                                               178 Filed 03/19/21
                                                         03/16/21 Page 2 of 3
                                                                            4



 1          As of March 16, 2021, the Securities and Exchange Commission (“Commission”) is
 2
     considering the proposed settlements, but no decision has yet been reached. Undersigned
 3
     counsel for the Commission had hoped to accomplish a global resolution with all eight
 4
     defendants before presenting the issue to the Commission for approval, but as of the date of this
 5

 6   report, no resolution has been reached as to the three defendants (Jed Perlowin, Diversified

 7   Investments, LLC (“Diversified”) and Quantum Economic Protocols, LLC (“QEP”)) who
 8
     entered bifurcated settlements in early 2017 and did not participate in the pre-trial mediation.
 9
            Defendants Jed Perlowin, Diversified, and QEP entered stipulated consent judgments in
10

11
     February 2017 whereby the Commission was awarded its requested injunctive relief, but issues

12   of disgorgement and penalty amounts were reserved until such time as the Commission moved
13
     for such remedies. (See Dkt. Nos. 52, 53, 54, 55, 56, 57.) Undersigned counsel for the
14
     Commission has been in discussions with counsel for these three defendants to attempt to resolve
15
     the remaining issues as to those defendants without the need for motion practice. While those
16

17   settlement talks have progressed, to date there has been no final resolution as to defendants Jed

18   Perlowin, Diversified, and QEP.
19
            So as not to delay the final resolution as to the five defendants who participated in the
20
     pre-trial mediation and reached a settlement in principle subject to Commission approval,
21
     counsel has submitted, and the Commission is considering, the proposed settlements as to
22

23   defendants Hemp, Inc., Bruce Perlowin, Barry Epling, Ferris Holding, Inc., and Hobbes Equities

24   Inc. If a final resolution is reached as to defendants Jed Perlowin, Diversified, and QEP, that
25
     proposed resolution will need to be separately reviewed and approved by the Commission.
26
     Otherwise, Plaintiff will move for monetary relief as to those three defendants.
27

28

                                                       2
          Case 2:16-cv-01413-JAD-BNW Document 180
                                              178 Filed 03/19/21
                                                        03/16/21 Page 3 of 3
                                                                           4



 1          The parties propose to file a joint status report in 30 days (April 16, 2021) informing the
 2
     Court of the status of the Commission’s review and the progress of any final resolution as to Jed
 3
     Perlowin, Diversified, and QEP.
 4

 5

 6
      Dated: March 16, 2021
 7
                                                      /s/ Casey R. Fronk
 8
                                                      Casey R. Fronk
 9                                                    Mark R. Sylvester
                                                      Attorneys for Plaintiff
10                                                    Securities and Exchange Commission
11
                                                      /s/ Timothy Coley
12
                                                      Timothy Coley
13                                                    Buckley LLP
                                                      2001 M Street NW
14
                                                      Washington, DC 20036
15                                                    T (202) 349‐8036
                                                      M (202) 596-7817
16
                                                      Robert J. Cassity
17
                                                      Nevada Bar No. 9779
18                                                    David J. Freeman
                                                      Nevada Bar No. 10045
19                                                    Holland & Hart llp
20
                                                      9555 Hillwood Drive, 2nd Floor
                                                      Las Vegas, NV 89134
21                                                    Phone: (702) 669-4600
                                                      Fax: (702) 669-4650
22
                                                      Email: bcassity@hollandhart.com
23
                                                      dfreeman@hollandhart.com

24                                                     Attorney for Defendants Bruce J. Perlowin,
                                                      Barry K. Epling, Hemp, Inc., Ferris Holding,
25
                                                      Inc., Hobbes Equities, Inc.,
26                                           ORDER
27          Based on the parties' joint status report, IT IS ORDERED that by April 16,
     2021, the parties must file either dismissal documents or an additional joint status
28   report.                      IT IS SO ORDERED
                                    DATED: 10:14 am,
                                                  3 March 19, 2021




                                    BRENDA WEKSLER
                                    UNITED STATES MAGISTRATE JUDGE
